GENERAL




                         February 16, 1970


Dr. J. E. Peavy                  Opinion No. M-580
Commissioner of Health
Texas State Department
  of Health                      Re:   Whether the State Health
Austin, Texas 78756                    Department has authority
                                       to prorate licensing fees
                                       provided for under Article
                                       4477-6; Vernon's Civil
Dear Dr. Peavy:                        Statutes, under stated facts.

          You have requested of this office an opinion
concerning the scope of authority which the Texas State
Department of Health has under the Renderer's Licensing Act,
codified as Article 4477-6, Vernon's Civil Statutes, which
became law effective September 1, 1969.

          With particular reference to Section 13 of said
Act, which limits the licensing period to one year with all
renewals from January 1st of each ensuing year, you have asked
whether your Department has authority to prorate the
required licensing fee as of the date a license is issued.

          Section 13 of Article 4477-6, Vernon's Civil Statutes,
is quoted as follows, with emphasis added in regard to the
above requirement and other pertinent parts.

          "Each license and permit shall remain in
     full force and effect until relinquished,
     suspended, revoked, or expired. All operating
     licenses shall be issued and granted for one
     year only, and shall be renewed annually, if
     desired, by the licensee. The annual renewal
     fee shall be the same as the original application
     fee set forth in Section 12 above. Every
     licensee desiring to renew his operating
     license shall, on or before each January lst,




                              -2764-
                                                                  .-   .




Dr. J. E. Peavy, Page 2 (M-580)


    pay the Health Authority the required fee.
    Upon receipt of said fee, the license shall be
    automatically renewed for the ensuing calendar
           If the annual renewal fee remains unpaid
    Es' avs after written notice of delinquency has
    been given to the licensee by the Health -
    Authority, the license shall, unless good
    cause for such failure to renew is shown,
    thereupon expire, and thereafter shall be
    renewed only upon a new application pursuant
    to the provisions of this Act."   (Emphasis
    supplied.)

          You will note the wording of Section 12 of said
Act quoted, in part, as follows:

          The following fees shall accompany each
     application for operating license or a
     construction permit: ...." (Emphasis supplied.)

          There is no provision within said Act for any
proration of fees collected, and in our opinion the wording of
the Act makes it mandatory for the statutory fee to accompany
the application regardless of the date the application is made.

          We therefore answer your question in the negative.

                       SUMMARY
                       -------
          The Texas State Department of Health does
     not have the authority under Article 4477-6, Vernon's
     Civil Statutes, the Renderer's Licensing Act, to
     prorate the required fees set in said Act regardless
     of the dates the licenses are '




                                        . MARTIN
                                       General of Texas

Prepared by Sam L. Jones, Jr.
Assistant Attorney General




                          -2765-
.   L




        Dr. J. E. Peavy, Page 3 (~-580)


        APPROVED:
        OPINION COMMITTEE

        Kerns Taylor, Chairman
        W. E. Allen, Acting Co-Chairman

        Michael E. Stork
        James M. Mabry
        Jerry Roberts
        R. D. Green

        MEADE F. GRIFFIN
        Staff Legal Assistant

        ALFRED WALKER
        Executive Assistant

        NOLA WHITE
        First Assistant




                                   -2766-